EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our reports dated March 14, 2008 with respect to the consolidated financial statements of Flushing Financial Corporation (which report expressed an unqualified opinion and contains an explanatory paragraph regarding the Company’s adoption of Financial Accounting Standards Board Statement (FASB) No. 157, Fair Value Measurements, and FASB No. 159, The Fair Value Option for Financial Assets and Liabilities – Including an amendment of FASB No. 115, as of
